Citation Nr: 0530877	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-08 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran had six months of active military service between 
February 1966 and February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Atlanta, Georgia.  In April 
1994, the RO issued a rating decision by which the veteran's 
service connection psychiatric claim was denied.  He voiced 
disagreement in May 1995 and a statement of the case (SOC) 
was issued in June 1995.  He perfected his appeal in March 
1996.  The veteran later initiated a claim for PTSD, for 
which service connection was denied by way of an August 1997 
rating decision and the veteran voiced disagreement in 
December 1997.  A SOC was issued in February 2003 and the 
veteran perfected his appeal the following month.  The Board 
remanded this matter in August 2004.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.

A hearing was held before a hearing officer at the RO in 
February 1996.  A hearing was held before the undersigned 
Veterans Law Judge via videoconference in February 2004.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran was shown to have a personality disorder in 
service.  

3.  The veteran was first diagnosed to have a psychiatric 
disorder many years after service, which is not shown to be 
linked to service, a service connected disability, or 
aggravated by service connected disability.  

4.  Diagnoses of PTSD have not been linked to events in 
service that have been corroborated.  

5.  Recent VA examination did not conclude with a diagnosis 
of PTSD.  


CONCLUSION OF LAW

A psychiatric condition, to include PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  A 
determination of service connection requires a finding of the 
existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for PTSD, the evidence must 
contain: 1) medical evidence diagnosing PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).  

The veteran was in the service from February 1966 to February 
1967.  His service records reflect, however, that during that 
one year period, he only accumulated 6 months and 14 days of 
active service.  This was apparently a consequence of various 
periods when he was absent without leave (AWOL), and/or 
confined to the stockade for his infractions.  He was 
discharged from the service "under honorable conditions," 
due to his unsuitability. 

The veteran's service medical records do not reflect any 
psychiatric abnormalities were noted at his entrance into 
service.  In July 1966, a psychiatric evaluation was 
performed.  This was apparently accomplished in connection 
with a court-martial, and concluded with the finding that he 
had a personality disorder, i.e., a chronic, severe, passive 
aggressive reaction.  A subsequent record dated in September 
1966, reflects that the veteran's complaints of headaches, 
postural hypotension, back pain, and enuresis, were 
considered to be psychosomatic in nature, and although a 
psychiatric follow-up was apparently planned, it does not 
appear to have been conducted, because the veteran went AWOL 
shortly thereafter.  It appears he was then either confined 
or AWOL the remainder of his time in service.  When examined 
in connection with his discharge from service in January 
1967, it was indicated that there was a psychiatric 
abnormality noted on clinical evaluation.  This was described 
as "Passive."

Post service records do not reflect the presence of any 
psychiatric complaints or treatment until 1986, approximately 
twenty years after the veteran's discharge from service.  
Since that time (1986), the veteran has had various 
psychiatric diagnoses, including somatization disorder, 
generalized anxiety disorder, depressive disorder, and PTSD.  
Since a personality disorder (passive aggressive reaction) is 
not considered a disability for purposes of awarding VA 
benefits, the obvious question becomes whether the veteran's 
behavior in service, or findings in service, represented the 
initial manifestation of diagnosed post service psychiatric 
disability, or with respect to PTSD, some event in service 
triggered the onset of PTSD.  

As to psychiatric disability other than PTSD, while the 
claims file is rather voluminous, few records address the 
question of any relationship between service and current 
psychiatric disability.  In April 2002 and September 2002 
letters from a private psychiatrist, Karl S. Mihalovits, MD., 
it is asserted (after a one time evaluation of the veteran 
and a review of pertinent historical records), that the 
veteran has a "Depressive Disorder, Not Otherwise 
Specified," and that based on the veteran's history, his 
"emotional symptoms over the years are as likely as not 
likely related to traumatic events he experience while in the 
military."  

In examining these letters, however, it is significant Dr. 
Mihalovits did not diagnose the veteran to have PTSD, nor 
does he actually state a basis upon which to establish 
service connection for the psychiatric disorder he did 
diagnose.  He did not state depressive disorder was present 
in service, as manifested by the veteran's behavior at the 
time.  Nor did he actually state that the psychiatric 
disability he did diagnose was caused by traumatic events in 
service.  Rather, he simply concluded that emotional symptoms 
were related to events in service.  The observation that a 
person exhibits emotions due to past events, is not the 
equivalent of stating a person's specific, current 
psychiatric illness was incurred in service.  

In view of this, together with the notation in the veteran's 
VA treatment records (March 2002) that the person treating 
the veteran could not find any evidence that the veteran's 
psychiatric problems were related to military service, and 
the opinion by the VA physician who examined the veteran in 
May 2005, that the veteran's current psychiatric diagnosis 
was "less likely as not" connected to the veteran's 
service, it is the Board's conclusion a basis upon which to 
establish service connection for a psychiatric disorder, 
other than PTSD, has not been presented.  Accordingly, this 
aspect of the appeal is denied.   

With respect to PTSD, the medical evidence includes diagnoses 
of PTSD, but few set out the rationale for the diagnosis.  
Regarding those that do, VA treatment records link the 
disorder to a childhood fire, which obviously does not 
support the veteran's claim for service connection.  An 
August 2004 letter from a family practice physician, 
Delphanie Head, MD., includes the comment that the veteran 
has degenerative disc disease and PTSD, both of which "are 
more than likely caused by the injuries he sustained while on 
active duty in the military in 1966."  She does not 
identify, however, what these injuries were, and indeed, in 
the paragraph that precedes her conclusion, she expressed the 
view that these injuries were only "probably suffered . . . 
in the military."  (Emphasis added.)  Clearly, she herself 
had questions as to what these injuries were, and when they 
occurred, which significantly reduces the probative value of 
her opinion that the veteran has PTSD, due to these injuries.  

A February 2003 document from a private psychiatrist, Barry 
F. Scanlon, MD., also reflects a diagnosis of PTSD.  This was 
based on a review of documents the veteran provided, and what 
was described by Dr. Scanlon as a 20 minute evaluation of the 
veteran during which time he described the veteran as 
extremely confused, lethargic, and unable to provide much 
medical history.  In pertinent part, Dr. Scanlon wrote that 
the veteran reported he was the object of racial slurs and 
threats of physical harm, including death, from his 
commanding officer, in reaction to which the veteran 
developed what are now called panic attacks as well as 
recurrent enuresis.  Based on this, Dr. Scanlon opined,

it is more likely than not that [the veteran] 
experienced his first psychiatric symptoms while 
enlisted in the Army, including panic attacks and 
recurrent enuresis; that these were early 
manifestations of [PTSD]; and that the PTSD more 
likely than not accounted for his subsequent 
periods of being AWOL.  

Because, however, there is no independent corroboration of 
the events Dr. Scanlon identified as causing PTSD, (racial 
slurs and verbal threats), his opinion does not provide a 
basis for awarding service connection for PTSD.  

Moreover, when the foregoing pieces of evidence are 
considered together with the report of an examination 
conducted in May 2005, the purpose of which included 
ascertaining whether the veteran even had PTSD, and the 
conclusion was that he did not, (the diagnosis was 
"Generalized anxiety disorder, not otherwise specified, 
mixed anxiety and depressive type"), the greater weight of 
the evidence is against the conclusion that the criteria to 
establish service connection for PTSD are met.  Accordingly, 
this aspect of the veteran's appeal is denied.   

The veteran also contends that his psychiatric disability is 
secondary to his service connected disability.  There is, 
however, no competent medical evidence of record to support 
that conclusion, and the medical treatise the veteran 
submitted in this regard either do not address this question, 
or are not specific to the veteran's circumstances.  
Likewise, the record contains a specific opinion from the 
most recent VA examiner (May 2005), that the veteran's 
current psychiatric disorder is not due to his service 
connected hemorrhoids.  Accordingly, a basis upon which to 
grant service connection for psychiatric disability as 
secondary to service connected disability has not been 
presented.  

Regarding statements by the veteran and his family members 
that the veteran has a psychiatric disability that was 
incurred in service, or that it was caused or aggravated by 
service connected disability, it must be observed that 
because these persons are not shown to have medical 
expertise, their statements of medical causation are not 
probative.  Similarly, to the extent that there are medical 
records which include a history of events as recited by the 
veteran, and that such records are offered by the veteran as 
corroboration of the events those documents record, it is 
observed that information that is simply recorded by a 
medical examiner, un-enhanced by any additional comment 
relevant to a claim for service connection, does not 
constitute competent medical evidence addressing the elements 
of service connection.  

In conclusion, the weight of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disability, including PTSD, and his appeal is denied.  


Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

It was not possible here to provide VCAA notice before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on this claim for VA benefits, because the VCAA 
became effective in November 2000 and this claim was 
originally adjudicated in 1994 and 1997.  Nevertheless, the 
veteran was subsequently provided VCAA content complying 
notice and proper ensuing VA process.  He was informed by 
letter in December 2002 of the VCAA and VA's duty to assist 
with his claim.  The letter informed the veteran of the 
evidence necessary to substantiate entitlement to service 
connection, the evidence VA would help him obtain, and the 
evidence for which he was responsible and requested to send 
information describing additional evidence or the evidence 
itself.  

In addition to notice found in the December 2002 letter, the 
veteran was notified of what information and evidence was 
needed to substantiate his various arguments by virtue of the 
rating decisions, SOCs, and supplemental SOCs (SSOCs).  
Documents likewise included the language of the regulations 
implementing the VCAA from which the 4th element of the 
required notice is derived.  Taken together, it is obvious 
the veteran is aware that if he had pertinent evidence in his 
possession, he should submit it.  A February 2003 report of 
contact indicates that the veteran stated in a phone 
conversation that he had no further evidence to submit.  
There is no current allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this matter.  Accordingly, the Board 
considers the notice requirements of the VCAA met.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless.  
Although complete notice was provided to the veteran after 
the initial adjudication of his claim, he has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  In addition, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  It is clear from the veteran's active role 
in the adjudication of his claim that he understood the 
evidence needed to substantiate his claim and his and VA's 
roles in the claims process.  Under these circumstances, the 
Board is satisfied that any error in the timing of the notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has been afforded a VA examinations and 
the resulting report have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  In addition to the VA medical records, 
the veteran's service records, SSA records, worker's 
compensation records, lay statements, and private medical 
evidence have been associated with his claims file.  He was 
afforded the opportunity to provide testimony in support of 
his claim and transcripts of his hearings are of record.  As 
the veteran has not identified or properly authorized the 
request of any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


